DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on January 15, 2021 has been carefully considered.  Claims 1-20, 22, 23, 25, 29, 32, and 33 are canceled.  Claims 34-40 are withdrawn.  Claims 21, 24, 26-28, 30, and 31 are under consideration.
Terminal Disclaimer
The terminal disclaimer filed on January 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Serial No. 16/608,816 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Claim 21 is objected to because of the following informalities:  
At line 4, “place” should be changed to --placed--.
At line 5, a comma should be inserted after “the first distributor”.
At line 16, --and-- should be inserted after “is located;”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21, 24, 26-28, 30, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the recitation of “the fluidized bed” (twice, at lines 8-9) lacks proper positive antecedent basis.  Also, it is unclear as to the relationship between “the fluidized bed” and “a reaction zone” now set forth in the claim (at line 2).
Also, the recitation of “the intake ring pipe” (four times, at lines 10-13), which is drawn to a single intake ring pipe, renders the claim indefinite because the claim sets forth “a plurality of intake ring pipes” (at line 6), which is drawn to multiple intake ring pipes.
Also, the recitation of “the microporous pipe” (at line 12), which is drawn to a single microporous pipe, renders the claim indefinite because the claim sets forth “a plurality of microporous pipes” (at line 6), which is drawn to multiple microporous pipes.
Regarding claim 24, it is unclear as to the relationship between “the fluidized bed” (at line 3) and “a reaction zone” set forth in claim 21 (at line 2).  It is noted that claim 21 sets forth, “the first distributor is located at the bottom of the reaction zone” (at lines 3-4).
Claim 26 is also rejected because it depends from a rejected base claim.
Regarding claim 27, the recitation of “the microporous pipe”, which is drawn to a single microporous pipe, renders the claim indefinite because claim 21 sets forth “a plurality of microporous pipes” (at line 2), which is drawn to multiple microporous pipes.

Regarding claim 30, it is unclear as to what structural arrangement is meant by limitations “the microporous pipes are arranged in plurality” (at lines 1-2), or “the intake ring pipes are arranged in plurality” (at lines 2-3).
Regarding claim 31, it is unclear as to what additional limitation Applicant is attempting to recite by “the first distributor is placed at the bottom of the reaction zone, the second distributor is placed above the first distributor” (at lines 4-5) because claim 21 already sets forth that “the first distributor is located at the bottom of the reaction zone, and the second distributor is place above the first distributor” (at lines 3-5).
Response to Arguments
Applicant’s arguments filed on January 15, 2021 have been fully considered.
	Amended claim 21 now requires a fluidized bed reactor comprising a first distributor located at the bottom of the reaction zone; a second distributor placed above the first distributor and comprising an intake pipe, a plurality of microporous pipes, and a plurality of intake ring pipes, wherein the side and end faces of the microporous pipes have a uniform microporous structure; and a regenerated catalyst delivery pipe connected with the bottom of the reaction zone.  In light of the newly added structural features in claim 21 and Applicant’s arguments, the rejections under 35 U.S.C. §§ 102 and 103 have been withdrawn.
Furthermore, the provisional obviousness-type double patenting rejection of claims 21-33 over claims 1-8 and 10-13 of copending Application Serial No. 16/608,816 has been withdrawn in view of the filing of the terminal disclaimer.
Allowable Subject Matter
Claims 21, 24, 26-28, 30, and 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Rejoinder of Withdrawn Process Claims
The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.  Further, note that the 
To be eligible for rejoinder, the withdrawn method claims 34-40 must be amended to overcome the following rejections under 35 U.S.C. § 112:
Claims 34-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 34, the limitation “at least one of fluidized bed reactors” (at lines 2-3) is unclear because the scope of the phrase “at least one” includes a single fluidized bed reactor, but the phrase “fluidized bed reactors” is drawn to multiple reactors.
	Also, the recitation of “the fluidized bed” (twice, at lines 10-11) lacks proper positive antecedent basis, and it is unclear as to the relationship between “the fluidized bed” and “a reaction zone” previously set forth in the claim (at line 3).
	Also, the recitation of “the intake ring pipe” (four times, at lines 12-15), which is drawn to a single intake ring pipe, renders the claim indefinite because the claim sets forth “a plurality of intake ring pipes” (at line 8), which is drawn to multiple intake ring pipes.
	Also, the recitation of “the microporous pipe” (at line 14), which is drawn to a single microporous pipe, renders the claim indefinite because the claim sets forth “a plurality of microporous pipes” (at line 7), which is drawn to multiple microporous pipes.
	Also, the recitation of “the material stream A” (at line 22) lacks proper positive 
	Also, the recitation of “the material stream B” (at line 25) lacks proper positive antecedent basis.
	Regarding claim 37, the recitation “the sum of the mass percentages of methanol and dimethyl ether in material stream A” is unclear because claim 34 sets forth “the material stream A containing benzene, or the material stream A containing methanol and/or dimethyl ether and benzene” (at lines 23-24). 
	Regarding claim 38, the recitation “the sum of the mass percentages of methanol and dimethyl ether in material stream A” is unclear because claim 34 sets forth “the material stream A containing benzene, or the material stream A containing methanol and/or dimethyl ether and benzene” (at lines 23-24). 
	Claims 35-36 and 39-40 are also rejected as they depend from a rejected base claim.
Additionally, claims 34 and 35 are objected to because of the following informalities: 
In claim 34, --and-- should be inserted after “the fluidized bed reactor;” (at line 26).
In claim 35, --and-- should be inserted after “via the first distributor;” (at line 9).
Appropriate correction is required.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774